Case 18-10556-whd   Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28   Desc Main
                             Document      Page 1 of 19




  IT IS ORDERED as set forth below:



  Date: July 26, 2019                    ___________________________

                                                   W. Homer Drake
                                             U.S. Bankruptcy Court Judge
  _______________________________________________________________



                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF GEORGIA
                         NEWNAN DIVISION

IN THE MATTER OF:        :                  CASE NUMBER
                         :
TIMOTHY RUSSELL HOFFMAN, :                  18-10556-WHD
                         :
                         :
                         :                  IN PROCEEDINGS UNDER
                         :                  CHAPTER 7 OF THE
    Debtor.              :                  BANKRUPTCY CODE

     ORDER ON SIGNATURE BANK’S OBJECTION TO DEBTOR’S
                      EXEMPTIONS

      Before the Court is Signature Bank’s Motion to Disallow Exemption

(hereinafter the “Objection”). (Doc. 32). The issue before the Court is whether the

Debtor’s retirement accounts are excluded from the estate, or, in the alternative,

whether they are exempt under Georgia law. The Court will now consider the
Case 18-10556-whd     Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28      Desc Main
                               Document      Page 2 of 19




arguments presented by the parties in the pleadings and at the hearing on the

Objection. The following constitutes the Court’s Findings of Fact and Conclusions

of Law under Fed. R. Bankr. P. 7052, made applicable to this proceeding by Fed. R.

Bankr. P. 9014.1

                                Factual Background

      The Debtor is a retired Air Force Colonel who currently works as a flight

simulator instructor. Prior to filing his petition for relief, the Debtor entered into an

agreement with Signature Bank, in which he guaranteed an SBA loan in the amount

of $432,000 for the purpose of helping his son-in-law open a restaurant. The

venture eventually failed, and Signature Bank brought collection actions in the

State Court of Fayette County, Georgia against the Debtor, his daughter, and his

son-in-law. On March 19, 2018, the Debtor filed the instant petition for relief

under Chapter 7 of the Bankruptcy Code.2 Signature Bank filed a proof of claim,

asserting an unsecured claim in the amount of $456,650.96. The Debtor, in his

initial Schedule C, indicated the following:


1
  Unless otherwise specified, all chapter, code, and rule references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532, and the Federal Rules of Bankruptcy
Procedure 1001-9037.
2
  The Debtor’s daughter and son-in-law have also filed Chapter 7 petitions.
                                           2
Case 18-10556-whd   Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28   Desc Main
                             Document      Page 3 of 19




     IRA (Contributory IRA): $1,477,000; exemption claimed pursuant to
      O.C.G.A. § 44-13-100(a)(2)(E);
     IRA (Roth Conversion): $63,000; exemption claimed pursuant to O.C.G.A.
      § 44-13-100(a)(2)(E);
     IRA (Contributory Roth): $213,000; exemption claimed pursuant to
      O.C.G.A. § 44-13-100(a)(2)(E);
     401(k): $9,000; exemption claimed pursuant to O.C.G.A. § 44-13-
      100(a)(2.1).
     IRA (distribution from IRA): $55,000; exemption claimed pursuant to
      O.C.G.A. § 44-13-100(a)(2)(F).

(Doc. 1). The Debtor subsequently amended Schedule C, (Doc. 3),3 to show the

following:

     IRA (Contributory IRA): $1,477,000; exemption claimed pursuant to
      O.C.G.A. § 44-13-100(a)(2.1); excluded under § 541(c)(2);
     IRA (Roth Conversion): $63,000; exemption claimed pursuant to O.C.G.A.
      § 44-13-100(a)(2)(E); excluded under § 541(c)(2);
     IRA (Contributory Roth): $213,000; exemption claimed pursuant to
      O.C.G.A. § 44-13-100(a)(2)(E); excluded under § 541(c)(2);
     401(k): $9,000; exemption claimed pursuant to O.C.G.A. § 44-13-
      100(a)(2.1).
     IRA (distribution from IRA): $55,000; exemption claimed pursuant to
      O.C.G.A. § 44-13-100(a)(2)(F).

    According to the Debtor’s testimony given during the 2004 examination and at



3
 The Debtor amended his schedules on April 18, 2019, which was after the
hearing on Signature Bank’s Objection to Exemptions.
                                        3
Case 18-10556-whd    Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28     Desc Main
                              Document      Page 4 of 19




the hearing on the Objection, the Debtor receives approximately $190,000 per year

through income and pension payments, which, given his scheduled expenses,

provides him with a $5,000 surplus per month. (Deposition of Timothy R.

Hoffman (“Hoffman Depo.”) at 24:5 -25:5). The Debtor provides financial support

for his dependent wife’s numerous medical expenses, and he maintains several

insurance plans, including life and health, for the benefit of himself and his wife.

The Debtor also contributes occasional financial support to his non-dependent adult

daughter, although the extent of this support is unclear.

      Signature Bank objects to the Debtor’s claimed exemptions and asserts the

following in support thereof: (1) the Debtor has failed to carry his burden in

proving his exemptions; (2) the Debtor is precluded from arguing that the funds are

exempt from the estate pursuant to § 541(c)(2); (3) the Debtor’s claimed

exemptions exceed the statutory cap imposed by § 522(n); and (4) the funds are not

exempt in their entirety because they are not reasonably necessary for the support

of the Debtor and his dependent wife. (See Doc. 32 and 37).

      In response, the Debtor asserts the following: (1) § 522(n) does not apply to

state exemptions; (2) the retirement accounts are excluded from the estate pursuant

to § 541(c)(2); and (3) notwithstanding the applicability of § 541(c)(2), these
                                          4
Case 18-10556-whd    Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28     Desc Main
                              Document      Page 5 of 19




accounts are exempt in their entirety because they are reasonably necessary for the

support of the Debtor and his wife. (See Doc. 36 and 38).

                                 Conclusions of Law

      This matter constitutes a core proceeding, over which this Court has subject

matter jurisdiction. See 28 U.S.C. § 157(b)(2)(A), (B), and (O); § 1334. Venue is

proper under 28 U.S.C. § 1409.

      As an initial matter, the Court will address Signature Bank’s assertions that:

(1) the Debtor bears the initial burden of proving his exemptions, and (2) that the

Debtor’s judicial admissions preclude him from asserting the IRAs are excluded

from the estate pursuant to § 541(c)(2).

Burden of Proof

      Rule 4003(c) states that “the objecting party has the burden of proving that the

exemptions are not properly claimed.” Rule 4003(c). Notwithstanding the plain

language of Rule 4003(c), Signature Bank, relying on several decisions from

bankruptcy courts within the Ninth Circuit, asserts that the burden of proof rests upon

the Debtor to prove that his exemptions are proper. In re Davis, 323 B.R. 732 (B.A.P.

9th Cir. 2005) (Klein, J., concurring); In re Pashenee, 531 B.R. 834 (Bankr. E.D.

Cal. 2015) (holding that the exemption claimant bears the burden of proof); see In re
                                           5
Case 18-10556-whd     Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28     Desc Main
                               Document      Page 6 of 19




Barnes, 275 B.R. 889 (Bankr. E.D. Cal. 2002). In support of this conclusion, these

courts rely on Raleigh v. Illinois Dept. of Revenue, 530 U.S. 17-20 (2000), in which

the Supreme Court held that the burden of proof is a substantive aspect of a claim,

and that the burden of proof in bankruptcy remains where substantive nonbankruptcy

law places it.

      This Court finds this interpretation and application of Raleigh unpersuasive

because Raleigh is clearly distinguishable from the instant case.4 In Raleigh, the

Supreme Court addressed a state tax liability issue that arose in the context of a claim

objection. 530 U.S. 15 (2000). The matter before this Court involves state law

exemptions and an objection thereto. Consequently, the Court rejects Signature

Bank’s argument and concludes that the burden is on Signature Bank to prove, by a

preponderance of the evidence, that the Debtor’s exemptions are improper. See Rule

4003(c); see In re Cassell, 443 B.R. 200, 203-04 (Bankr. N.D. Ga. 2010); aff'd 713

F.3d 81 (11th Cir. 2013).

Debtor’s Judicial Admissions

      Judicial admissions are formal concessions in the pleadings, or stipulations


4
 Signature Bank provides no binding authority that adopts this application of
Raleigh, and the Court is unaware of such authority.
                                           6
Case 18-10556-whd    Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28     Desc Main
                              Document      Page 7 of 19




by a party or its counsel, that are binding upon the party making them and may not

be controverted at trial. Keller v. U.S., 58 F.3d 1194, 1199 n.8 (7th Cir. 1995); In

re Summit United Serv., LLC, 2005 WL 6488106, at *4 (Bankr. N.D. Ga. Sept. 19,

2005). Judicial admissions must be clear, deliberate, and unequivocal factual

assertions. In re Jones, 197 B.R. 949, 956 (Bankr. M.D. Ga. 1996). Judicial

admissions are not considered evidence, “but rather have the effect of withdrawing

a fact from contention[,]” and are conclusive unless the court allows the party to

withdraw the admission or “the pleading is amended or withdrawn.” In re Summit

United Serv., LLC, 2005 WL 6488106, at *4.

      Signature Bank contends that the Debtor admitted that the IRAs were assets

of the estate in his bankruptcy schedules, and that he affirmed this admission in his

sworn testimony in both the § 341 meeting and his 2004 examination. As a result,

Signature Bank asserts that these acts constitute judicial admissions, and, thus,

preclude the debtor from raising any argument concerning exclusion under §

541(c)(2).

      Statements in bankruptcy schedules are executed under penalty of perjury

and, when offered against a debtor, are eligible for treatment as judicial admissions.

In re Vanguard Airlines, Inc., 298 B.R. 626, 635 (Bankr. W.D. Mo. 2003).
                                          7
Case 18-10556-whd     Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28       Desc Main
                               Document      Page 8 of 19




However, disclosing property does not waive the argument that property is not

property of the estate. In re Dorsey, 497 B.R. 374, 384 (Bankr. N.D. Ga. 2013).

“In fact, the Code requires full disclosure of property, some of which may not be

property of the estate, for ‘[t]he concept of property of the estate is a fact-based

legal conclusion to be decide[d] by the court after the facts are reviewed by

interested parties.’” Id. (citing In re JZ L.L.C., 371 B.R. 412 (9th Cir. BAP 2007)).

Further, the Debtor has amended Schedule C to claim both exemption and

exclusion. (Doc. 39).5 When a pleading is amended, the superseded portion ceases

to be a judicial admission. United States v. McKeon, 738 F.2d 26, 31 (2d Cir.

1984).

      The Court recognizes that the Debtor amended Schedule C after the hearing

on the Objection. It is true that res judicata bars a debtor from repeatedly

amending their schedules to assert new theories for why a particular asset is exempt

from bankruptcy. In re McFarland, 557 B.R. 256, 260 (Bankr. S.D. Ga. 2016).

However, a debtor is generally permitted to amend the list of exemptions “as a




5
 While these assertions may appear contradictory, the effect of both is to place the
accounts out of the reach of creditors.
                                           8
Case 18-10556-whd     Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28     Desc Main
                               Document      Page 9 of 19




matter of course any time before the case is closed.” Rule 1009(a).6 In the case at

bar, amended Schedule C does not conflict with the arguments raised by the Debtor

in his responsive pleadings and at the hearing, but merely incorporates those

arguments into the schedules.

      Moreover, the Debtor’s statement that the IRAs are property of the estate is a

legal conclusion, and, therefore, does not qualify as a judicial admission. In re

Dorsey, 497 B.R. at 384 (stating that the concept of property of the estate is a fact-

based legal conclusion); MacDonald v. General Motors Corp., 110 F.3d 337, 341

(6th Cir.1997) (ruling that opinions and legal conclusions, as opposed to statements

of fact, do not constitute binding judicial admissions); In re Stalnaker, 408 B.R.



6
  Bankruptcy Courts have placed equitable limitations on Rule 1009(a), often
considering evidence of bad faith or prejudice to another party. Drake, Bankr.
Prac. for Gen. Prac. § 5:24 (3d. ed.). However, this discretionary exercise has been
called into question by the Supreme Court’s ruling in Law v. Siegel, 571 U.S. 415
(2014). In re Gress, 517 B.R. 543, 547 (Bankr. M.D. Pa. 2014); see In re
Franklin, 506 B.R. 765, 771 (Bankr. C.D. Ill. 2014); In re Scotchel, Case No. 12–
09, 2014 WL 4327947, at *4 (Bankr. N.D. W. Va. Aug. 28, 2014); In re Pipkins,
Case No. 13–30087DM, 2014 WL 2756552, at *7 (Bankr. N.D. Cal. June 17,
2014).
6
  The Court again points out that all arguments raised by the Debtor were brought
in his initial response to the Objection and were addressed at the hearing. As such,
Signature Bank was provided adequate opportunity to address the Debtor’s
contentions in its post-hearing brief.
                                          9
Case 18-10556-whd     Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28      Desc Main
                               Document     Page 10 of 19




440, 444–45 (Bankr. M.D. Ga. 2009); see In re Thomas, 883 F.2d 991, 995 (11th

Cir. 1989) (stating that whether an interest is property of the estate is a federal

question).

      To the extent that Signature Bank is attempting to preclude the Debtor’s

exclusion argument through res judicata or judicial estoppel, the Court finds that

these doctrines do not apply here as there has been no prior proceeding, judgement,

or decision rendered on this matter.7 See Slater v. United States Steel Corp., 871

F.3d 1174, 1181 (11th Cir. 2017) (stating the Eleventh Circuit’s two-part test in

applying judicial estoppel: (1) the party took an inconsistent position under oath in

a separate proceeding, and (2) that these inconsistent positions were calculated to

make a mockery of the judicial system); see also In re Piper Aircraft Corp., 244

F.3d 1289, 1296 (11th Cir. 2001) (stating that the application of res judicata

requires the existence of a final judgment on the merits).

      Therefore, the Court will address whether the IRAs are excluded from the

bankruptcy estate, as well as whether the Debtor’s claimed exemptions in the IRAs



7
 See Sciortino v. Gwinnet Cty. Dep’t of Water Res. (In re Sciortino), 561 B.R.
260, 271 (Bankr. N.D. Ga. 2016) (Ellis-Monro, J.) (“[T]he Court can take judicial
notice of its own docket….”).
                                           10
Case 18-10556-whd    Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28     Desc Main
                              Document     Page 11 of 19




are proper.

The Retirement Accounts and Signature Bank’s Objection

      Pursuant to § 522(b)(2), Georgia has opted out of the federal exemptions, and

O.C.G.A. § 44-13-100 governs the exemptions available to a debtor in bankruptcy

in Georgia. In re Cassell, 443 B.R. at 203. Generally, courts construe exemption

statutes liberally in favor of a debtor. McFarland v. Wallace (In re McFarland), 790

F.3d 1182, 1186 (11th Cir. 2015). As previously stated, the burden rests on Signature

Bank to prove, by a preponderance of the evidence, that the Debtor’s exemptions are

improper. Rule 4003(c); see In re Cassell, 443 B.R. at 203-04.

      A. The Traditional IRA8

      The Debtor asserts that his Traditional IRA is either excluded from the

bankruptcy estate pursuant to § 541(c)(2), or, if not excluded, is exempt pursuant to

O.C.G.A. § 44-13-100(a)(2.1). Property of the estate includes all legal or equitable

interests of the debtor in property as of the commencement of the case. § 541(a).

Section 541(c)(2) excludes from the estate a debtor’s beneficial interest in a trust

that contains a “restriction on transfer” that is “enforceable under applicable


8
 Traditional IRAs are established under § 408 of the Internal Revenue Code [26
U.S.C. § 408].
                                          11
Case 18-10556-whd     Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28        Desc Main
                               Document     Page 12 of 19




nonbankruptcy law.” § 541(c)(2). To determine if a debtor’s interest in property is

excluded from the estate pursuant to § 541(c)(2), three elements must be satisfied:

(1) the debtor must have a beneficial interest in a trust; (2) there must be a

restriction on the transfer of that interest; and (3) the restriction must be

enforceable under either federal or state law. In re Upshaw, 542 B.R. 619, 622

(Bankr. N.D. Ga. 2015). In In re Meehan, the Eleventh Circuit Court of Appeals

held that an IRA established under 26 U.S.C. § 408 is excluded from the estate

pursuant to § 541(c)(2) because it is exempt from garnishment under Georgia law.

Meehan v. Wallace (In re Meehan), 102 F.3d 1209 (11th Cir. 1997); see In re

Hamblen, 354 B.R. 322, 325 (Bankr. N.D. Ga. 2006).

      The Court does not agree with Signature Bank’s contention that In re

Meehan is somehow overruled by the Supreme Court’s decisions in Rousey v.

Jacoway, 544 U.S. 320 (2005), and Clark v. Rameker, 573 U.S. 122 (2014). In

both cases, the Supreme Court addressed different issues than that considered in In

re Meehan. Compare In re Meehan, 102 F.3d 1209 (11th Cir. 1997), with Rousey

v. Jacoway, 544 U.S. 320 (2005) (addressing whether debtors’ IRA fell within the

parameters of the federal exemption provided in § 522(d)(10)(E)), and Clark v.

Rameker, 573 U.S. 122, 129–30 (2014) (holding that funds held within inherited
                                           12
Case 18-10556-whd    Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28     Desc Main
                              Document     Page 13 of 19




IRAs are not retirement funds within the meaning of § 522(b)(3)(C)). Thus, the

Court finds that the Traditional IRA is excluded from the estate pursuant to §

541(c)(2).

      Regardless of whether § 541(c)(2) excludes the Traditional IRA from the

bankruptcy estate, this account would also be exempt in its entirety pursuant to

O.C.G.A. § 44-13-100(a)(2.1), which allows a debtor to exempt his aggregate

interest in any funds or property held on behalf of the debtor, but not yet distributed

to him, under an “individual retirement account within the meaning of Title 26

U.S.C. [§] 408.” O.C.G.A. § 44-13-100(a)(2.1)(D). Unlike § 44-13-100(a)(2), this

provision does not impose a limitation on the amount a debtor may exempt.

      However, Signature Bank asserts that § 522(n) applies, and, thus, limits the

total amount that can be exempted. Section 522(n) imposes a cap on the aggregate

value of assets that an individual debtor claims as exempt under §§ 522(d)(12) or

522(b)(3)(C). 4 Collier on Bankr. [P] 522.09. This monetary cap is not

immovable, but may be increased “if the interests of justice so require.” § 522(n).

Sections 522(d)(12) and 522(b)(3)(C) are federal exemptions. In this case,

however, the Debtor claims an exemption provided under Georgia law.

Nonetheless, Signature Bank contends that § 522(n), because it contains no
                                          13
Case 18-10556-whd     Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28     Desc Main
                               Document     Page 14 of 19




language limiting its application to federal exemptions, applies to the exemption of

all retirement accounts, regardless of whether exempted under federal or state law.

      The Court does not agree. First, Signature Bank provides no authority

supporting this position, and the Court is likewise unaware of such authority.

Signature Bank relies upon cases in which some courts have held that a debtor who

is required to take state exemptions is also entitled to utilize federal exemptions

relating to retirement accounts, subject to § 522(n)’s limitation. Mullen v. Hamlin

(In re Hamlin), 465 B.R. 863 (9th Cir. BAP 2012) (finding that a debtor in an opt-

state is not limited to the IRA exemptions provided by that state, but may claim the

applicable federal exemption, subject to the limitation in § 522(n)); In re Williams,

556 B.R. 456, 460 (Bankr. C.D. Cal. 2016) (finding that a debtor may use §

522(b)(3)(C) to exempt a qualifying retirement account, subject to the limitation in

§ 522(n), regardless of the debtor’s filing of bankruptcy in an opt-out state); see In

re McVicker, 546 BR 46 (Bankr. N.D. Ohio 2016). However, these cases do not

support the proposition that § 522(n) applies to state exemptions, but rather that it

applies to a debtor’s use of federal exemptions.

      Further, while it is true that § 522(n) contains no language limiting its

application to federal exemptions, the Court finds that the absence of such language
                                          14
Case 18-10556-whd     Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28     Desc Main
                               Document     Page 15 of 19




supports the conclusion that § 522(n) does not apply to state exemptions. The

Court need only to look at § 522(p) for support. Section 522(p) provides:

      “as a result of electing under subsection (b)(3)(A) to exempt property under
      State or local law, a debtor may not exempt any amount of interest that was
      acquired by the debtor during the 1215-day period preceding the date of the
      filing of the petition that exceeds in the aggregate $160,375 in value…”

§ 522(p). Section 522(p), through specific language, imposes a limitation on state

exemptions. §522(p); see Drake, Bankr. Prac. for the Gen. Prac. § 5:23 (3d. ed.).

Courts have found that this limitation applies to states that do not permit the

election of federal exemptions. Id. at n.15.

      Congress’s inclusion of specific language restricting state exemptions in §

522(p), and the exclusion of such language from § 522(n), supports the conclusion

that § 522(n) does not apply to state exemptions. See Russello v. United States, 464

U.S. 16, 23-4 (1983) (stating that it is a general presumption that Congress acts

intentionally and purposely in the disparate inclusion or exclusion when it includes

particular language in one section of a statute but omits it in another section of the

same act).




                                          15
Case 18-10556-whd     Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28     Desc Main
                               Document     Page 16 of 19




      B. The Roth IRAs9

      Signature Bank submits that the Roth IRAs, totaling approximately

$276,000, are not reasonably necessary for the support of the Debtor and his wife.

In response, the Debtor asserts that the Roth IRAs are either excluded from the

bankruptcy estate pursuant to § 541(c)(2), or, if not excluded, are exempt under

O.C.G.A. § 44-13-100(a)(2)(E).

      The Debtor asserts that Georgia’s garnishment statute applies to Roth IRAs,

and, thus, the Court should expand the holding of In re Bramlette, 333 B.R. 911,

914 (Bankr. N.D. Ga. 2005), by finding that Roth IRAs are excluded from the

estate pursuant to § 541(c)(2). The Court, however, is not inclined to accept this

assertion because Georgia’s garnishment statute underwent an expensive overhaul

following In re Bramlette, and, more importantly, the Court has found no authority

addressing the Debtor’s contention, nor has the Debtor cited any to the Court.

      A Roth IRA is, however, exempt under O.C.G.A. § 44-13-100(a)(2)(E), to

the extent that it is reasonably necessary for the support of the debtor and his

dependents. In re Bramlette, 333 B.R. at 915. To determine whether an exemption


9
 Roth IRAs are established under § 408A of the Internal Revenue Code [26 U.S.C.
§ 408A].
                                          16
Case 18-10556-whd    Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28    Desc Main
                              Document     Page 17 of 19




is reasonably necessary for the support of the debtor, the Court must consider

whether the Debtor has sufficient income, aside from these funds, to provide for the

basic needs of the Debtor and any dependents. In re Taylor, 523 B.R. 915, 921

(Bankr. S.D. Ga. 2014). Because other provisions in the Georgia statute limit the

exemptible amount “to the extent reasonably necessary for the support of the debtor

and any dependent of the debtor,” cases interpreting those other provisions are

persuasive authority. Id.

      Here, the Court finds that these funds are not reasonably necessary for the

support of the Debtor and his dependent wife. The Debtor’s current monthly

income exceeds his current family expenses by approximately $5,000 per month.

See In re Howard, 169 B.R. 77 (Bankr. S.D. Ga. 1994) (finding the exemption not

reasonably necessary for the support of the debtor because income exceeds

expenses by $500 per month). As a result, the Debtor has more than enough

income to provide for the basic needs of himself and his wife. Moreover, the

Debtor admits that these funds are not necessary for their support. (Hoffman Depo.

at 27:16 - 28:2).

      The Court is not convinced by the Debtor’s assertions concerning his wife’s

various illnesses, which he alleges could result in these funds being necessary for
                                         17
Case 18-10556-whd     Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28     Desc Main
                               Document     Page 18 of 19




their future support. The Debtor’s testimony at the hearing revealed that the Debtor

and his wife have multiple insurance plans, including health and life, and that his

wife’s cancer was treated years ago and is in remission. He also stated that all

monies necessary for his wife’s care are covered by either expenses listed in the

schedules or several existing health insurance plans. Finally, the Court cannot

ignore that the Traditional IRA, totaling approximately $1.4 million, is excluded

from the estate and, thus, is available for the Debtor’s future support.

      As a result, the Court finds that the Debtor is not entitled to exempt the

$276,000 contained within the two Roth IRAs because these funds are not

reasonably necessary for the support of the Debtor and his wife.

      C. The 401(k)

      The Debtor claims an ERISA qualified 401(k) account worth approximately

$9,000 as exempt pursuant to O.C.G.A. § 44-13-100(a)(2.1). The 401(k)’s

classification is not in dispute. Since § (a)(2.1) does not impose a reasonableness

limitation, the Court finds that the 401(k) is exempt in its entirety pursuant to

O.C.G.A. § 44-13-100(a)(2.1).

      D. IRA Distribution

      The Debtor claims an IRA Distribution in the amount of $55,000 as exempt
                                          18
Case 18-10556-whd      Doc 41    Filed 07/26/19 Entered 07/26/19 14:43:28   Desc Main
                                Document     Page 19 of 19




pursuant to O.C.G.A. § 44-13-100(a)(2)(F). Section 44-13-100(a)(2)(F) allows a

debtor to exempt his right to receive a payment from an IRA “to the extent

reasonably necessary for the support of the debtor and any dependent of the

debtor[.]”

       The same reasons rendering the Roth IRAs unexempt also apply to the IRA

Distribution. Therefore, the Court finds that the Debtor is not entitled to exempt

the IRA Distribution in the amount of $55,000 because these funds are not

reasonably necessary for the support of the Debtor and his wife.

                                      Conclusion

       Therefore, in accordance with the foregoing, it is hereby ORDERED

Signature Bank’s Objection is GRANTED in part and DENIED in part.

Specifically, Signature Bank’s Objection as to the Roth IRAs and the IRA

Distribution is GRANTED. Signature Bank’s Objection as to the Traditional IRA

and the 401(k) is DENIED. It is further

       ORDERED that the Clerk will serve this Order on the Debtor, the Debtor’s

attorney, Signature Bank, Signature Bank’s attorney, the Chapter 7 Trustee, and

other parties in interest.

                                END OF DOCUMENT
                                           19
